[asb06302018ex101001.jpg]
Exhibit 10.1 Associated Banc-Corp 2017 Incentive Compensation Plan Cover Page to
Restricted Stock Agreement (The Restricted Stock Agreement has been delivered
simultaneously herewith) Grantee Name: PARTICIPANT NAME Grant Date: GRANT DATE
Grant Price: Grant Acceptance Process: Step 1: Please read the below Restricted
Stock Agreement in its entirety, and print for your records. Step 2: After
thoroughly reviewing the Restricted Stock Agreement, review your individual
award information. Step 3: Electronically accept your grant via the Online Grant
Agreement portal of Fidelity’s website. Share Information Subject to this Award:
Restricted Stock Award Pursuant and subject to the Associated Banc-Corp 2017
Incentive Compensation Plan (the “Plan”) and the Restricted Stock Agreement
delivered to Grantee simultaneously herewith, the Committee has awarded the
Grantee named above shares of restricted Common Stock of Associated Banc-Corp
(“Restricted Shares”) as follows: Restricted Stock Shares Awarded: NUMBER OF
AWARDS GRANTED IN WITNESS WHEREOF, as of the Grant Date the Company hereby
grants to the Grantee the Restricted Shares pursuant to the terms and conditions
of the Restricted Stock Agreement delivered simultaneously herewith and the
terms and conditions of the Plan. ASSOCIATED BANC-CORP Philip B. Flynn,
President & CEO Please electronically accept your grant via the Online Grant
Agreement portal of Fidelity’s website. Failure to do so by March 31, 2018 may
result in forfeiture of the Restricted Shares. US_131388500v1_214273-00000
7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101002.jpg]
Exhibit 10.1 ASSOCIATED BANC-CORP 2017 INCENTIVE COMPENSATION PLAN RESTRICTED
STOCK AGREEMENT In accordance with and subject to the terms of the Associated
Banc-Corp 2017 Incentive Compensation Plan (the “Plan”) and this Agreement, the
Committee granted to the person named as grantee (the “Grantee”) on the cover
page delivered simultaneously with this Restricted Stock Agreement (the “Cover
Page”) an award of Restricted Shares of Associated Banc-Corp (the “Company”)
(the Cover Page and this Restricted Stock Agreement hereinafter referred to as
this “Agreement”). To evidence such award and to set forth its terms, the
Company and the Grantee agree as follows. All capitalized terms not otherwise
defined in this Agreement shall have the meaning set forth in the Plan. 1. Grant
of Restricted Shares. Subject to, and upon the terms and conditions set forth in
this Agreement and the Plan, the Committee granted to the Grantee the number of
restricted shares set forth on the Cover Page (the “Restricted Shares”),
effective as of the grant date set forth on the Cover Page (the “Grant Date”),
and the Grantee hereby accepts the grant of the Restricted Shares on a
restricted basis, as set forth herein. 2. Limitations on Transferability. At any
time prior to vesting in accordance with Paragraph 3, 4 or 5 below, the
Restricted Shares, or any interest therein, cannot be directly or indirectly
transferred, sold, assigned, encumbered or otherwise disposed. 3. Dates of
Vesting. Subject to the provisions of Paragraphs 4 and 5 below, the Restricted
Shares shall cease to be restricted and shall become non-forfeitable (thereafter
being referred to as “Vested Shares”) in accordance with the following schedule:
Vesting Date Percentage of Restricted Shares To Vest February 8, 2019 25%
February 8, 2020 25% February 8, 2021 25% February 8, 2022 25% Notwithstanding
the foregoing, and subject to Paragraphs 4 and 5 below, in the event that the
Grantee incurs a Termination of Service, any Restricted Shares that were
unvested on the date of such Termination of Service shall be immediately
forfeited to the Company. In addition, in the event that the Grantee has
satisfied the requisite age and years of service criteria for Early Retirement
or Normal Retirement prior to the vesting dates set forth herein but the Grantee
has not incurred a Termination of Service, the Company shall cause a portion of
the Restricted Shares to become Vested Shares on the date such age and years of
service requirements are met, such portion limited to the minimum amount
necessary to satisfy US_131388500v1_214273-00000 7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101003.jpg]
Exhibit 10.1 the tax withholding obligations set forth in Paragraph 25 or
otherwise required by any taxing authority. 4. Termination of Service. Subject
to Paragraph 5 below, the provisions of this Paragraph 4 shall apply in the
event the Grantee incurs a Termination of Service at any time prior to all the
Restricted Shares becoming Vested Shares pursuant to Paragraph 3 above: (a) If
the Grantee incurs a Termination of Service because of his or her death or
Disability, any Restricted Shares that had not become Vested Shares prior to the
date of such Termination of Service shall become Vested Shares, and the Grantee
shall immediately own the Vested Shares free of all restrictions otherwise
imposed by this Agreement except for Vested Shares used to satisfy the tax
withholding obligations set forth in Paragraph 25 below or otherwise required by
any taxing authority. (b) If the Grantee incurs a Termination of Service due to
Early Retirement or Normal Retirement any Restricted Shares that had not become
Vested Shares prior to the date of such Termination of Service shall become
Vested Shares, and the Grantee shall immediately own the Vested Shares free of
all restrictions otherwise imposed by this Agreement. (c) If the Grantee incurs
a Termination of Service for any reason other than as stated in Paragraphs 4(a)
or 4(b) above, then any Restricted Shares that had not become Vested Shares
prior to the date of such Termination of Service shall be immediately forfeited
to the Company without consideration. 5. Change in Control. Notwithstanding
Paragraph 4 above, if the Grantee incurs an involuntary Termination of Service
by the Company (other than due to Cause) during the two year period immediately
following a Change in Control, any Restricted Shares that had not become Vested
Shares prior to the date of such Termination of Service shall become Vested
Shares, and the Grantee shall immediately own the Vested Shares free of all
restrictions otherwise imposed by this Agreement except for Vested Shares used
to satisfy the tax withholding obligations set forth in Paragraph 25 below or
otherwise required by any taxing authority. In addition, upon a Change in
Control, the Grantee will have such rights with respect to the Restricted Shares
as are provided for in the Plan. 6. Transfer of Restricted Shares. The Company,
in its sole discretion, shall credit the Restricted Shares to the Grantee in a
book entry on the records kept by the Company’s transfer agent. The Restricted
Shares shall be subject to restrictions on transfer until, and to the extent,
such Restricted Shares become Vested Shares pursuant to Paragraph 3, 4 or 5
above. To the extent any Restricted Shares fail to become Vested Shares pursuant
to Paragraph 3, 4 or 5 above, the Company shall cancel such forfeited Restricted
Shares pursuant to the terms of the Plan and this Agreement without
consideration. The Company shall release the restrictions in the book entry
records of its transfer agent once Restricted Shares become Vested Shares. 7.
Restrictive Covenants. (a) Trade Secrets. The parties hereto acknowledge that
the Company has taken and will continue to take actions to protect that
information which qualifies as a US_131388500v1_214273-00000 7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101004.jpg]
Exhibit 10.1 trade secret under applicable law (a “Trade Secret”). Accordingly,
the Grantee agrees that during the term of Grantee’s employment with the
Company, and thereafter for so long as such information remains a Trade Secret,
Grantee shall not directly or indirectly use or disclose any Trade Secret of the
Company. With respect to the disclosure of a Trade Secret and in accordance with
18 U.S.C. § 1833, Grantee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a Trade Secret that
(i) is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, provided that, the information
is disclosed solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding filed under seal so that it is not disclosed to the
public. Grantee is further notified that if Grantee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Grantee
may disclose the Company’s Trade Secrets to Grantee’s attorney and use the Trade
Secret information in the court proceeding, provided that, Grantee files any
document containing the Trade Secret under seal so that it is not disclosed to
the public, and does not disclose the Trade Secret, except pursuant to court
order. (b) Confidential Information. The parties hereto acknowledge that the
Company has created and maintains at great expense strategic plans, sales data
and sales strategy, methods, products, procedures, processes, techniques,
financial information, customer and supplier lists, personal customer data,
pricing policies, personnel data and other similar confidential and proprietary
information, and has received from its customers certain non-Trade Secret
confidential and proprietary information (collectively, the “Confidential
Information”). The parties hereto further acknowledge that the Company has taken
and will continue to take actions to protect the Confidential Information.
Accordingly, the Grantee agrees that during the term of the Grantee’s employment
with the Company, and until the sooner of (i) such time as the Confidential
Information becomes generally available to the public through no fault of the
Grantee or other person under the duty of confidentiality to the Company, (ii)
such time as the Confidential Information no longer provides a benefit to the
Company, or (iii) two (2) years after the termination of the Grantee’s
employment with the Company, the Grantee will not, in any capacity, use or
disclose, or cause to be used or disclosed any Confidential Information the
Grantee acquired while employed by the Company. The requirements of
confidentiality and the limitations on use and disclosure described in this
Agreement shall not apply to Confidential Information that the Grantee can
demonstrate by clear and convincing evidence, at the time of disclosure by the
Company to the Grantee, was known to the Grantee as evidenced by the Grantee's
contemporaneous written records. (c) Preservation of Rights. The parties hereto
agree that nothing in this Agreement shall be construed to limit or negate the
law of torts or trade secrets where it provides the Company with broader
protection than that provided herein. (d) Return of Company Property. The
parties hereto acknowledge that any material (in computerized or written form)
that the Grantee obtained in the course of US_131388500v1_214273-00000 7/19/2018
8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101005.jpg]
Exhibit 10.1 performing the Grantee’s employment duties are the sole and
exclusive property of the Company, the Grantee agrees to immediately return any
and all records, files, computerized data, documents, confidential or
proprietary information, or any other property owned or belonging to the Company
in the Grantee’s possession or under his or her control, without any originals
or copies being kept by the Grantee or conveyed to any other person, upon the
Grantee’s separation from employment or upon the Company’s request. (e)
Non-Interference with Customers. For a period of twelve (12) months following
the termination of the Grantee’s employment with the Company for any reason, the
Grantee will not, directly or indirectly, on behalf of him/herself or any other
person, entity or enterprise, do any of the following: (i) solicit business from
any person or entity who is an Active Customer (as defined below) and to whom
the Grantee has provided products or services during the twelve (12) month
period prior to the termination of the Grantee’s employment with the Company
(the “Reference Period”) for the purpose of providing competitive products or
services similar to those provided by the Grantee during the Reference Period;
(ii) request or advise any of the Active Customers, to whom the Grantee provided
products or services during his/her employment with the Company to withdraw,
curtail or cancel any of their business relations with the Company. “Active
Customer” shall mean any person or entity that, within the Reference Period,
received any products or services supplied by or on behalf of the Company or one
of its Subsidiaries. (f) Non-interference with Company Employees. For a period
of twelve (12) months following the termination of the Grantee’s employment with
the Company for any reason, the Grantee will not, directly or indirectly, on
behalf of him/herself or any other person, entity or enterprise: directly or
indirectly solicit any Restricted Person (as defined below) to provide services
to any person or entity in a manner reasonably likely to pose a competitive
threat to the Company. “Restricted Person” shall mean any Company employee who
(1) has been entrusted with the Company’s Confidential Information or Trade
Secrets in connection with his/her employment with the Company and (2) with whom
Grantee directly worked at any point during the twelve (12) month period
immediately preceding the end, for whatever reason, of Grantee’s employment with
the Company. (g) Remedies. Notwithstanding any other provision of this
Agreement, if the Grantee breaches any provision of this Paragraph 7, any
Restricted Shares shall be immediately forfeited to the Company without
consideration. In addition, the Company shall be entitled to injunctive and
other equitable relief (without the necessity of showing actual monetary damages
or of posting any bond or other security): (i) restraining and
US_131388500v1_214273-00000 7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101006.jpg]
Exhibit 10.1 enjoining any act which would constitute a breach, or (ii)
compelling the performance of any obligation which, if not performed, would
constitute a breach, as well as any other remedies available to the Company,
including monetary damages. Upon the Company’s request, the Grantee shall
provide reasonable assurances and evidence of compliance with the restrictive
covenants set forth in this Paragraph 7. If any court of competent jurisdiction
shall deem any provision in this Paragraph 7 too restrictive, the other
provisions shall stand, and the court shall modify the unduly restrictive
provision to the point of greatest restriction permissible by law. The
restrictive covenants set forth in this Paragraph 7 shall survive the
termination of this Agreement, the forfeiture of any Restricted Shares, and the
Grantee’s termination of employment for any reason, and the Grantee shall
continue to be bound by the terms of this Paragraph 7 as if this Agreement was
still in effect. 8. Liability of the Company. The inability of the Company to
obtain approval from any regulatory body having authority deemed by the Company
to be necessary to the lawful issuance and transfer of any Shares pursuant to
this Agreement shall relieve the Company of any liability with respect to the
non-issuance or transfer of the Shares as to which such approval shall not have
been obtained. However, the Company shall use commercially reasonable efforts to
obtain all such approvals. 9. Adjustment in Restricted Shares. This Award of
Restricted Shares is subject to adjustment as provided under Section 4.2 of the
Plan. 10. Plan and Agreement Amendment. (a) No discontinuation, modification, or
amendment of the Plan may, without the written consent of the Grantee, adversely
affect the rights of the Grantee under this Agreement, except as otherwise
provided under the Plan. (b) This Agreement may be amended as provided under the
Plan, but no such amendment shall adversely affect the Grantee’s rights under
this Agreement without the Grantee’s written consent, unless otherwise permitted
by the Plan. 11. Shareholder Rights. The Grantee shall be entitled to receive
any dividends that become payable on or after the Grant Date with respect to the
Restricted Shares and Vested Shares; provided, however, that no dividends shall
be payable (a) with respect to the Restricted Shares on account of record dates
occurring prior to the Grant Date and (b) with respect to forfeited Restricted
Shares on account of record dates occurring on or after the date of such
forfeiture. The Grantee shall be entitled to vote the Restricted Shares on or
after the Grant Date to the same extent as would have been applicable to the
Grantee if the Restricted Shares had then been Vested Shares; provided, however,
that the Grantee shall not be entitled to vote (a) the Restricted Shares on
account of record dates occurring prior to the Grant Date and (b) with respect
to forfeited Restricted Shares on account of record dates occurring on or after
the date of such forfeiture. 12. Employment Rights. This Agreement is not a
contract of employment, and the terms of employment of the Grantee or other
relationship of the Grantee with an Employer shall US_131388500v1_214273-00000
7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101007.jpg]
Exhibit 10.1 not be affected in any way by this Agreement except as specifically
provided herein. The execution of this Agreement shall not be construed as
conferring any legal rights upon the Grantee for a continuation of an employment
or other relationship with an Employer, nor shall it interfere with the right of
an Employer to discharge the Grantee and to treat him or her without regard to
the effect which such treatment might have upon him or her as a Grantee. 13.
Disclosure Rights. Except as required by applicable law, the Company (or any of
its affiliates) shall not have any duty or obligation to disclose affirmatively
to a record or beneficial holder of Common Stock, Restricted Shares or Vested
Shares, and such holder shall have no right to be advised of, any material
information regarding the Company at any time prior to, upon or in connection
with receipt of the Shares. 14. Governing Law. This Agreement shall be governed
by the internal substantive laws, but not the choice of law rules, of the State
of Wisconsin. This Agreement, subject to the terms and conditions of the Plan,
represents the entire agreement between the parties with respect to the grant of
the Restricted Shares to the Grantee. The parties hereto each submit and consent
to the jurisdiction of the courts in the State of Wisconsin, Brown County, in
any action brought to enforce or otherwise relating to this Agreement. 15.
Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary: (a) the Company shall not be obligated to credit a book entry related
to the Restricted Shares or Vested Shares to be entered on the records of the
Company’s transfer agent, unless and until the Company is advised by its counsel
that such book entry is in compliance with all applicable laws, regulations of
governmental authority, and the requirements of any exchange upon which Shares
are traded; (b) the Company may require, as a condition of such a book entry,
and in order to ensure compliance with such laws, regulations and requirements,
that the Grantee make whatever covenants, agreements, and representations, or
execute whatever documents or instruments, the Company, in its sole discretion,
considers necessary or desirable; (c) no payment or benefit under this Agreement
shall be provided to the Grantee if it would violate any applicable Compensation
Limitation; and (d) notwithstanding anything to the contrary in this Agreement,
the Restricted Shares (including any proceeds, gains, or other economic benefit
actually or constructively received by the Grantee thereof upon the receipt or
vesting thereof, or resale of the Shares received pursuant hereto upon or after
the Restricted Shares become Vested Shares) shall be subject to the provisions
of any clawback or recoupment policy adopted by the Board and/or the Committee,
including any such policy adopted to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act, any rules or regulations promulgated and in
effect thereunder, or any SEC or securities exchange rule.
US_131388500v1_214273-00000 7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101008.jpg]
Exhibit 10.1 16. Successors and Assigns. Except as otherwise expressly set forth
in this Agreement, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the succeeding administrators, heirs and legal
representatives of the Grantee and the successors and assigns of the Company.
17. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.
18. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient. 19.
Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made and the Restricted Shares are granted pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. This Agreement does not modify or amend the
terms of the Plan. To the extent any provision of this Agreement is inconsistent
or in conflict with any term or provision of the Plan, the Plan shall govern.
The interpretation and construction by the Committee of the Plan, this Agreement
and any such rules and regulations adopted by the Committee for purposes of
administering the Plan shall be final and binding upon the Grantee and all other
persons. 20. Entire Agreement. This Agreement, together with the Plan,
constitutes the entire obligation of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this transaction. 21. Waiver; Cumulative Rights.
The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time. 22. Counterparts. This Agreement may be signed in two
counterparts, each of which shall be an original, but both of which shall
constitute but one and the same instrument. 23. Headings. The headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. 24. Severability. If any provision
of this Agreement shall for any reason be held to be invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision hereof,
and this Agreement shall be construed as if such invalid or unenforceable
provision were omitted. US_131388500v1_214273-00000 7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 
[asb06302018ex101009.jpg]
Exhibit 10.1 25. Tax Consequences. The Grantee acknowledges and agrees that the
Grantee is responsible for all taxes and tax consequences with respect to the
grant of the Restricted Shares or the lapse of restrictions otherwise imposed by
this Agreement. The Grantee further acknowledges that it is the Grantee’s
responsibility to obtain any advice that the Grantee deems necessary or
appropriate with respect to any and all tax matters that may exist as a result
of the grant of the Restricted Shares or the lapse of restrictions otherwise
imposed by this Agreement. If the Grantee files a Code Section 83(b) election
with respect to the Restricted Shares, he or she will immediately notify the
Company of such election. Notwithstanding any other provision of this Agreement,
the Restricted Shares shall not be released to the Grantee unless, as provided
in Section 17 of the Plan, the Grantee shall have paid to the Company, or made
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign income or employment taxes required by law to be
withheld with respect to the grant of the Restricted Shares or the lapse of
restrictions otherwise imposed by this Agreement. 26. Receipt of Plan. The
Grantee acknowledges receipt of a copy of the Plan, and represents that the
Grantee is familiar with the terms and provisions thereof, and hereby accepts
the Restricted Shares subject to all the terms and provisions of this Agreement
and of the Plan. The Shares are granted pursuant to the terms of the Plan, the
terms of which are incorporated herein by reference, and the Restricted Shares
shall in all respects be interpreted in accordance with the Plan. The Committee
shall interpret and construe the Plan and this Agreement, and its interpretation
and determination shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder. 27. Condition to Accept Agreement. This
Agreement shall be null and void unless the Grantee accepts this Agreement via
the Online Grant Agreement portal of Fidelity’s website, indicating Grantee’s
acceptance of these Restricted Shares pursuant to the terms and conditions of
this Agreement, on or before the date listed at the end of the Cover Page. By
accepting this Agreement via the Online Grant Agreement portal of Fidelity’s
website, Grantee acknowledges and agrees to the terms and conditions of this
Restricted Stock Agreement, Cover Page, and the Plan, including, but not limited
to, the terms of the Restrictive Covenants contained in Paragraph 7 of this
Agreement. US_131388500v1_214273-00000 7/19/2018 8:55 AM



--------------------------------------------------------------------------------



 